          Case 1:19-cr-00610-JGK Document 25 Filed 07/31/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     July 31, 2020

BY ECF
Hon. John G. Koeltl
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Aviram Azari, 19 Cr. 610 (JGK)

Dear Judge Koeltl:

        The Government respectfully submits this letter to request, on behalf of both parties, that
in light of the advice given by the Centers for Disease Control and Prevention and other public
health authorities to take precautions to reduce the possibility of exposure to COVID-19, the Court
adjourn the pretrial conference presently scheduled for August 4, 2020, at 10:30 a.m., to September
30, 2020, at 10:30 a.m., which the Government understands from Your Honor’s Chambers is a
date and time when the Court is available, or a date and time thereafter convenient to the Court.
The Government respectfully requests that time between August 4, 2020 and the rescheduled
pretrial conference be excluded pursuant to the provisions of the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A). The Government respectfully submits that the proposed exclusion would be in
the interest of justice, given the current circumstances, and also would allow the defense to
continue to review discovery and the parties to continue their discussions regarding a potential
pre-trial disposition. The Government has conferred with defense counsel, Mr. Barry Zone, who
consents to this request.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney


                                         by: /s/ Olga Zverovich                              .
                                             Eun Young Choi
                                             Olga Zverovich
                                             Juliana N. Murray
                                             Assistant United States Attorneys
                                             (212) 637-2187/2514/2314

cc:    Barry S. Zone (via ECF)
